     Case 1:19-cv-00895-DAD-SKO Document 17 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAGJIT SANDHU,                                    No. 1:19-cv-00895-DAD-SKO
12                    Plaintiff,

13             v.                                       ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
14    SAFECO INSURANCE COMPANY OF
      AMERICA,                                          (Doc. 15)
15

16                        Defendant.

17

18
              On December 16, 2020, the parties filed a joint stipulation dismissing the action with
19
     prejudice. (Doc. 15.) In light of the parties’ stipulation, this action has been terminated, see Fed.
20
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
21
     been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
22

23   IT IS SO ORDERED.
24
     Dated:     December 17, 2020                                   /s/   Sheila K. Oberto            .
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
     Case 1:19-cv-00895-DAD-SKO Document 17 Filed 12/17/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
